Citation Nr: 0313856	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  97-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for defective vision.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.

5.  Entitlement to the assignment of a higher disability 
rating for bilateral knee arthralgia (hereinafter referred to 
as "bilateral knee disability"), currently rated as 
noncompensable.  

6.  Entitlement to the assignment of a higher disability 
rating for irritable bowel syndrome, currently rated as 
noncompensable.

7.  Entitlement to the assignment of a higher disability 
rating for maxillary sinusitis, currently rated as 10 percent 
disabling.

8. Entitlement to an increased rating for a compression 
fracture at T-11 with a wedge deformity of the anterior 
vertebral body (hereinafter referred to as a "thoracic spine 
disability"), currently rated as 20 percent disabling.

9. Entitlement to an increased rating for pes cavus, 
currently rated as 10 percent disabling.

10. Entitlement to an increased rating for a left varicocele, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from June 1984 to May 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) by two orders of the United States Court of Appeals 
for Veterans Claims (Court).  The first, dated in March 2001, 
vacated that part of an October 2000 Board decision that 
denied the issues as stated on the title page of this remand, 
and remanded the case for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In accordance with 
that remand, in August 2002 the Board issued a decision 
denying service connection for hearing loss and ratings in 
excess of 10 percent for pes cavus and a left varicocele and 
deferred appellate review of the remaining issues on appeal 
pending additional development.  The second Court order, 
dated in February 2003, vacated that August 2002 Board 
decision.  The veteran's appeal originally arose from rating 
decisions in December 1996 and March 1998 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Lincoln, Nebraska. 


REMAND

At the time of the now vacated August 2002 Board decision the 
Board also undertook additional development on the remaining 
issues on appeal pursuant to the authority granted by 
38 C.F.R. §19.9(a)(2).  As a result of that development, 
additional relevant medical evidence has been added to the 
claims folder.  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) in concert 
with 38 C.F.R. § 20.1304 because they were inconsistent with 
the requirement of 38 U.S.C.A. § 7104(a) (West 2002) that all 
questions in a matter which is subject to decision by the 
Secretary under 38 U.S.C.A. § 511(a) (West 2002) should be 
subject to one review on appeal to the Secretary.  The court 
further held that 38 C.F.R. § 19.9(a)(2)(ii) was invalid 
because it was contrary to 38 U.S.C.S. § 5103(b), which 
provided the claimant one year to submit evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, ___ F.3d ___, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  In light of the Federal Circuit's recent 
decision, this case must be remanded to the RO to consider 
the additional evidence submitted by the veteran without a 
waiver of agency of original jurisdiction consideration.  

The Board also finds that, in view of the most recent Court 
Order, further notice is required to comport with the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002) and its implementing regulations.

Additionally, the Board notes that the veteran has continued 
to seek treatment for some of the disabilities at issue, both 
within and without the VA system.  VA treatment and 
evaluation records are constructively included within the 
record.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
On remand, the RO should secure any relevant medical records 
that may be available.  See 38 U.S.C.A. § 5103A(c); see also 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996); Ivey v. Derwinski, 
2 Vet. App. 320 (1992); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  If such records cannot be located or do not 
exist, it should be noted in the record.  

The Board also notes that a November 2002 AMIE printout 
indicates that the veteran wished to withdraw his claim for 
service connection for an eye condition.  The Board is unable 
to find confirmation of this withdrawal in any correspondence 
from the veteran or his attorney.  The status of this claim 
must be clarified. 

In view of the foregoing, to include the additional evidence 
received by the Board and the two Court Orders directing 
compliance with the VCAA, and the Federal Circuit's recent 
decision, Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, supra, this case must be remanded to the RO 
for the following actions:

1.  The RO should clarify whether the 
veteran desires to pursue his claim of 
service connection for defective vision 
on appeal.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who evaluated or 
treated him for any of the disabilities 
at issue (hearing loss, defective vision, 
skin disorder, bilateral ankle disorder, 
bilateral knee disability, irritable 
bowel syndrome, maxillary sinusitis, 
thoracic spine disability, pes cavus, or 
left varicocele) since November 2002.  
After securing any necessary release, the 
RO should obtain these records.  The RO 
should ensure that all available VA 
treatment records relevant to the 
veteran's claims have been made part of 
the claims folder.
3.  Thereafter, the RO should review the 
record and ensure compliance with the 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002); 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.   

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the claims for service 
connection for hearing impairment, 
defective vision (if the veteran has not 
withdrawn this issue), a skin disorder, 
and a bilateral ankle disorder; 
entitlement to the assignment of 
compensable ratings for a bilateral knee 
disability and irritable bowel syndrome; 
the assignment of a rating in excess of 
10 percent for maxillary sinusitis; and 
entitlement to a rating in excess of 20 
percent for a thoracic spine disability, 
a rating in excess of 10 percent for pes 
cavus, and a rating in excess of 10 
percent for a left varicocele.  If the 
benefits sought are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), which addresses all of the 
evidence received subsequent to the 
issuance of the last SOC or SSOC on each 
issue, and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




